NETERER, District Judge
(after stating the facts as above).  The court judicially knows that an indictment has been returned against James Curry, wbo was in charge of the truck, and others, charging conspiracy to violate the National Prohibition Act (Comp. St. Ann. Supp. 1923, § 10138*4 et seq.). Section 3450, R. S. (Comp. St. § 6352), has application where goods are removed, deposited, or concealed with intent to defraud the United States of the tax provided by law. The clear inference also is that this liquor was fraudulently brought into the United States. It was imported in violation of law. No tax has been paid. See sections 5986e and 5980o(12), Comp. St. Ann. Supp. 1919; section 5841a, schedule 8, Comp. St. Ann. Supp. 1923, Tariff Act 1922. See, also, U. S. v. One Ford, etc. (D. C.) 2 F.(2d) 882; U. S. v. One Bay State Roadster (D. C.) 2 F.(2d) 616; U. S. v. One Ford, etc. (D. C.) 3 F.(2d) 64.
Section 3450, supra, has application to any tax due and unpaid. It provides:
“Whenever any goods * * * for or in respect whereof any tax is * * * imposed * * * are removed * * * with intent to defraud the United States of such tax * * * shall be forfeited ■4 * * and * * * every K * A conveyance ° * * used in the removal * * * thereof * * * shall be forfeited.” No tax bad been paid. The removal upon the automobile truck from the wharf at Anacortes is a clear attempt to evade the payment of the tax and to defraud the United States of the taxable revenue.
The fact that indictment has been returned for conspiracy to violate the National Prohibition Act would not preclude guilt of the defendant of violating the revenue law. U. S. v. Haynes Auto (C. C. A.) 274 F. 926, Reed v. Thurmond (C. C. A.) 269 F. 252, Lewis v. U. S. (C. C. A.) 280 F. 5, and Ford Touring Car v. U. S. (C. C. A.) 284 F. 823, have no application. The fast that Curry, the driver, was arrested and charged with conspiracy to violate the National Prohibition Act does not exempt the truck from violating the law by removing the liquor with intent to deprive the United States of the revenue assessed and not paid. Under such a state of facts and law the offending vehicle is forfeited, irrespective of ownership, interest, or notice of mortgagees or title owners under conditional sales contract.